        Case 1:15-cr-00015-SPW Document 170 Filed 02/05/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR 15-15-BLG-SPW


             Plaintiff/Respondent,

       vs.                                                 ORDER


 WILLIAM MAURICE SMITH,

             Defendant/Movant.



      This case comes before the Court on Defendant/Movant William Maurice

Smith's motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. §

2255. Smith requests a second extension of time to submit a memorandum of law

in support of his § 2255 motion. The request is reasonable. To avoid need for a

third motion, he will be given more time than he requested.

      Accordingly, IT IS ORDERED that Smith's motion for extension oftime

(Doc. 160) is GRANTED. Smith may file a memorandum, limited to 20 pages, on

or before April 30,2021.

      DATED this         day of February, 2021.




                                       Susan P. Watters
                                       United States District Court
